DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0177071 to Coulombe et al., hereinafter referred to as Coulombe.
In reference to claim 1, Coulombe discloses the claimed invention including:
A kit, figures 1-6, comprising: 
a plurality of gel [0045] pack parts (101/102); 
wherein a first one of the gel pack parts (101)  includes a notch (141) allowing at least a second one of the gel pack parts (102) to be attached perpendicular to the first one of the gel pack parts, see figure 3; and 
when the plurality of gel pack parts are assembled, the gel pack parts form a gel pack divider that includes a plurality of bottle cooling areas (18), see figure 5.
In reference to claim 2, Coulombe discloses the claimed invention including:
each of the bottle cooling areas (18) substantially covers at least one half of a diameter of a bottle placed thereinto. Note that the bottle is not positively cited structure 
In reference to claim 3, Coulombe discloses the claimed invention including:
the plurality of gel pack parts comprises: 
one or more first gel pack part types (101 see figure 3); and 
one or more second gel pack part types (102). 
In reference to claim 4, Coulombe discloses the claimed invention including:
A kit comprising: 
a plurality of gel [0045] pack parts (951/952 see figure 13); 
wherein a first one of the gel pack parts (951)  includes a notch (955) allowing at least a second one of the gel pack parts (952) to be attached perpendicular to the first one of the gel pack parts, see figure 11; and 
when the plurality of gel pack parts are assembled, the gel pack parts form a gel pack divider that includes a plurality of bottle cooling areas (between adjacent 952), see figure 12.
the plurality of gel pack parts comprises: 
one or more first gel pack part types (951); and 
one or more second gel pack part types (952). 
the one or more first gel pack part types  (951) are cross beam parts (shaped as a cross beam) each including at least one center notch (955) in a middle area (see figure 12), the at least one center notch (955) allowing passage therethrough of a particular one of the second gel pack parts part types (952), see figure 12.
In reference to claim 5, Coulombe discloses the claimed invention including:

In reference to claim 6, Coulombe discloses the claimed invention including:
when assembled, the first gel pack part types (101) are orientated perpendicular to the second gel pack part types (102), see figure 3.
In reference to claim 7, Coulombe discloses the claimed invention including:
at least one of the first gel pack part types and the second gel pack part types includes a plurality of gel pouch areas containing gel and interconnected by at least one gel path. See below for the examiner’s interpretation of the gel pouch areas and gel path.

    PNG
    media_image1.png
    402
    461
    media_image1.png
    Greyscale

In reference to claim 8, Coulombe discloses the claimed invention including:

a plurality of gel [0045] pack parts (951/952 see figure 13); 
wherein a first one of the gel pack parts (951)  includes a notch (955) allowing at least a second one of the gel pack parts (952) to be attached perpendicular to the first one of the gel pack parts, see figure 11; and 
when the plurality of gel pack parts are assembled, the gel pack parts form a gel pack divider that includes a plurality of bottle cooling areas (between adjacent 952), see figure 12.
the plurality of gel pack parts comprises: 
one or more first gel pack part types (951); and 
one or more second gel pack part types (952). 
at least one of the first gel pack part types and the second gel pack part types includes a gel-free center line (955, see figure 12) note notch 955 is in the center of the pack and therefore considered a center line.
In reference to claim 9, Coulombe discloses the claimed invention including:
The gel pack divider formed by assembling the kit of claim 1, see figure 5.
 
Allowable Subject Matter
Claims 10-12 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lantz (US 2003/0217948) discloses a method of shipping wine using a grid type divider.
Bale (US 2010/0179040) discloses dividers that are collapsible


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763